Title: From George Washington to Ezra Stiles, 1 April 1782
From: Washington, George
To: Stiles, Ezra


                        
                            Sir,
                            Newburgh April 1st 1782
                        
                        On my way from Philadelphia to this place, I had the pleasure to receive your favor of the 20th of March,
                            covering an Oration delivered by Mr Tutor Meigs on the Surrender of Lord Cornwallis—I entreat, you will make that Gentleman
                            sensible of the high gratification I have received from his ingenious performance; and that you Will be convinced of the
                            ardent passion I have for the promotion of the cause of Literature in general, and especially of the pleasure I feel in
                            the encreasing reputation & utility of the Seat of Learning under your immediate
                            direction—with every Sentiment of personal regard I have the honor to be Sir Yr Most Obedt Se
                        
                            Go: Washington
                        
                    